Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000836
                                                          23-DEC-2013
                                                          10:08 AM


                            SCWC-12-0000836

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          MAYDENE I. SIMMONS,
                    Respondent/Plaintiff-Appellant,

                                  vs.

   AQUA HOTELS AND RESORTS, INC., a Foreign Profit Corporation;
       KAI MANAGEMENT SERVICES LLC, dba KAUAI BEACH RESORT,
              a Domestic Limited Liability Company;
                JOHN DOES 1-10 and JANE DOES 1-10,
                 Petitioners/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000836; CIV. NO. 11-1-0059)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

        Petitioners/Defendants-Appellees’ application for writ of

certiorari filed on November 15, 2013, is hereby rejected.

        DATED: Honolulu, Hawai#i, December 23, 2013

Clayton Ikei and
Jerry Chang,                            /s/ Mark E. Recktenwald
for petitioners
                                        /s/ Paula A. Nakayama
Stefan Reinke and
Malia Schreck,                          /s/ Simeon A. Acoba, Jr.
for respondent
                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack